office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 rjgoldstein postf-102238-13 uilc date date to teri l jackson attorney st paul large business international from susan j kassell senior counsel branch income_tax accounting subject --------------------------------------------------------- postf-102238-13 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer ------------------------------------------------- business ---------------------------------------------------------------------------------------------------- ------------------------------------------ business names ------------------------------------------------------------------------------------------- ----------------------- date -------------------- date -------------------- charity a ------------- charity b ----------------------------------- amount ----------------- amount ---------------- postf-102238-13 issue whether charitable_contributions of inventory made by taxpayer are qualified contributions as defined by sec_170 and sec_1_170a-4a eligible for the increased deduction amount provided by sec_170 the enhanced deduction conclusion taxpayer’s contributions of wrinkle creams hair gels perfumes hair sprays hair texturizers curling irons hair dyes nail polishes epilators and hair restoration treatments the donated products are not qualified contributions that are eligible for the enhanced deduction under sec_170 because they are not needed for the care of the ill the needy or infants under sec_170 and sec_1_170a-4a facts taxpayer is a corporation engaged in business and it operates under the names of business names during the taxable years ended date and date taxpayer donated various hair care and grooming products to charity a formerly known as charity b charity a is an organization described in sec_501 that is not a private_foundation as defined in sec_509 and is exempt under sec_501 charity a accepts donations of goods and distributes them to a network of nonprofit_organizations in the united_states and abroad charity a acknowledged receipt of taxpayer’s donations by providing taxpayer with several letters that included the representations required under sec_170 and the regulations thereunder you have requested our advice as to whether the donated products are eligible for the enhanced deduction under sec_170 exam is not challenging the eligibility of soaps shampoos and conditioners as qualified contributions for purposes of sec_170 therefore this memorandum addresses only taxpayer’s contributions of the donated products law and analysis sec_170 allows a deduction for a charitable_contribution made within the taxable_year provided the deduction is verified under regulations prescribed by the secretary if the contribution is made in property other than money the amount of the contribution generally is the fair_market_value of the property at the time of the contribution however sec_170 requires a reduction in the amount of the contribution for certain donations of appreciated_property including inventory that if sold on the date of the contribution would not give rise to long term capital_gain see generally 105_tc_420 consequently the amount of the deduction for a contribution of inventory generally is limited to the lesser_of the fair_market_value or basis of the inventory postf-102238-13 sec_170 provides a special rule allowing an enhanced deduction in the case of qualified contributions of inventory the enhanced deduction applies only to donations of property that are used by the donee solely for the care of the ill the needy or infants sec_170 any portion of the donated property that is not used for the care of the ill the needy or infants is not a qualified_contribution under sec_170 see sec_1_170a-4a and b ii a congress enacted sec_170 in response to a decline in donations of food clothing medical equipment and supplies and other necessary items for the needy and disaster victims s rep no pt pincite staff of the joint comm on internal revenue taxation 94th cong 2d sess description of provisions listed for further hearings by the committee on finance on july and pincite comm print staff of the joint comm on taxation 94th cong general explanation of the tax reform act of pincite the legislative_history is clear that congress intended only certain types of inventory_property to qualify for the enhanced deduction congress did not extend sec_170 to donations of all inventory but rather only to donations of those goods that serve a specific purpose - helping the ill the needy and infants therefore the limiting language of sec_170 provides that the enhanced deduction applies only if the specific requirements enumerated therein are satisfied taxpayer has not demonstrated that the donated products are used to care for the ill the needy or infants in an idr the service requested a detailed description of the care provided or the existing need or needs that are alleviated or satisfied by the donated products taxpayer responded by stating only that the donated products allow charity a to carry out its charitable purpose contributions of goods that allow a charity to carry out its charitable purpose but are not needed for the care of the ill the needy or infants do not qualify for the enhanced deduction under sec_170 sec_1_170a-4a defines an ill person as a person who requires medical_care within the meaning of sec_1_213-1 sec_1 170a- 4a b ii c defines care of the ill as the alleviation or cure of an existing illness and includes care of the physical mental or emotional needs of the ill the donated products are not medical in nature they serve no medical purpose and they do not alleviate or cure an existing illness therefore taxpayer has not shown that the donated products are needed for the care of the ill sec_1_170a-4a defines an infant as a minor child as determined under the laws of the jurisdiction in which the child resides sec_1 170a- 4a b ii g defines care of an infant as the performance of parental functions and provision for the physical mental and emotional needs of the infant the donated products do not satisfy a bona_fide need of infants the donated products are luxury items rather than necessities of life therefore taxpayer has not shown that the donated products are needed for the care of an infant or minor child postf-102238-13 sec_1_170a-4a defines a needy person as a person who lacks the necessities of life involving physical mental or emotional well-being as a result of poverty or temporary distress examples of needy persons in the regulation include a person who is financially impoverished as a result of low income or lack of financial resources a person who temporarily lacks food or shelter and the means to provide for it a person who is the victim of a natural disaster such as fire or flood a person who is the victim of a civil disaster such as a civil disturbance a person who is temporarily not self-sufficient as a result of a sudden and severe personal or family crisis such as a person who is the victim of a crime of violence or who has been physically abused a person who is a refugee or immigrant and who is experiencing language cultural or financial difficulties a minor child who is not self-sufficient and who is not cared for by a parent or guardian and a person who is not self-sufficient as a result of previous institutionalization such as a former prisoner or a former patient in a mental institution sec_1_170a-4a defines care of the needy as alleviation or satisfaction of an existing need since a person may be needy in some respects and not needy in other respects care of the needy must relate to the particular need that causes the person to be needy the donated products have no relation to alleviating or satisfying a necessity of life such as the need for food clothing or shelter or other basic needs a person who cannot afford the donated products may be needy but the donated products do not relate to the specific need that caused the person to be needy such as lack of financial resources for example see sec_1_170a-4a a person whose temporary need arises from a natural disaster may need temporary shelter and food but not recreational facilities the donated products are luxury items rather than necessities of life they do not alleviate or satisfy an existing need within the meaning of sec_1_170a-4a therefore taxpayer has not shown that the donated products are for the care of the needy accordingly the contributions of the donated products do not qualify for the enhanced deduction under sec_170 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact ron goldstein at if you have any further questions
